Citation Nr: 1113251	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January to June 2003.  He also had service in the Army National Guard, to include a period of active duty for training from May to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO that declined to reopen a previously denied claim for service connection for a psychiatric disorder.  In November 2009, the Board reopened the claim and remanded it for additional development and adjudication on the merits.

For the reasons set forth below, this appeal is again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this claim was remanded in November 2009, the Board requested, among other things, that the agency of original jurisdiction (AOJ) make efforts to obtain all outstanding service treatment records from the Veteran's service in the Army National Guard.  The Board also requested the AOJ to write the Veteran and specifically request that he provide sufficient information and authorization to obtain all medical records from his private psychologist, H.M. Krieger, Ph.D., and, after all available records and/or responses were associated with the claims file, to make arrangements to have the Veteran undergo a VA psychiatric examination for purposes of obtaining an opinion as to whether any currently diagnosed psychiatric disorder was related to the Veteran's service.  In so doing, the examiner was to comment upon, among other things, the contents of a February 2009 letter from the Veteran's VA physician.

Unfortunately, the requested development has not been fully completed.  Although the evidence of record reflects that the AOJ contacted the Adjutant General of Connecticut in an effort to obtain additional service treatment records, there is no indication that similar efforts were made to procure additional records from the Army National Guard of Virginia, with which the Veteran served from March 2001 to August 2002.  The AOJ did not write the Veteran to request that he provide authorization for release of records from Dr. Krieger, and while the Veteran underwent a VA psychiatric examination in December 2010, the examiner did not discuss the February 2009 letter from the Veteran's VA physician.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2010).

Evidence added to the Veteran's claims file since the time of the Board's November 2009 remand indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA); apparently due, at least in part, to psychiatric disability.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's consideration of the Veteran's claim.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Records of the Veteran's VA treatment were last obtained in February 2010.  On remand, efforts should be made to obtain records of any relevant treatment he may have received since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that he provide sufficient information and authorization to obtain all medical records from his private psychologist, H.M. Krieger, Ph.D., at Connecticut Resource Group in Waterbury, Connecticut.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  If the records are not found, or are not available, the claims file should contain documentation of the efforts made to procure them.

2.  Ask the Army National Guard of Virginia to provide copies of any service treatment records in its possession that pertain to the Veteran.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Ask the SSA to provide copies of any records in its possession pertaining to the Veteran's application for SSA disability benefits, to include any medical records that were considered in making a decision on the application.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  Obtain from the VA Medical Center in West Haven, Connecticut all outstanding pertinent medical records from February 2010 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

5.  After all of the foregoing development has been completed, make arrangements to return the claims file to the VA examiner who previously evaluated the Veteran in December 2010.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that currently shown psychiatric disability can be attributed to service.  In so doing, the examiner should specifically comment on the February 2009 letter from the Veteran's VA physician.

If the examiner who previously evaluated the Veteran is unavailable, schedule the Veteran for an examination by another examiner for purposes of obtaining the necessary information.  A complete rationale for all opinions should be provided.

6.  Thereafter, take adjudicatory action on the claim here in question.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

